DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 06/21/2021. Claims 1-19 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 is being considered by the examiner.
Claim Objections
Claims 1-19 are objected to because of the following informalities: 
	Claim 1 recites “A system for control of a software defined computer state state system.” Here, “system” is repeated. Examiner will consider that the applicant meant to say “A system for control of a software defined computer state system.”  
	Claim 14 recites “the external data in Internet of Things (IoT) data.” Examiner will consider that the applicant meant to say “the external data --is-- Internet of Things (IoT) data.” 	Appropriate correction is required and appreciated.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 10 recites “the digital asset is a performance” 
	Examiner considers that one of ordinary skill in the art would be unclear as to what is performing. Is the digital asset performing or is the digital asset playing an app that accesses a performance or something else. Since a performance itself cannot be a digital asset, the claim is indefinite.
	Claim 15 recites “a graphical user interface (GUI) generator” and Claim 16 recites “the graphical user interface (GUI), however the phrase “the graphical user interface (GUI)” lacks antecedent basis as one of ordinary skill in the art would be unsure as to which GUI interface the applicant is referring to. Is the applicant referring to the GUI generator, or something else? Because of the lack of antecedent basis, the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-19 are rejected under 35 U.S.C. 101 because the 

The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 1-16 and 18-19 are directed to a non-statutory category. 

MPEP 2106.03 states that claims including only software are not directed to one of the statutory categories: “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations. Similarly, software expressed as code or a set of instructions detached from any medium is an idea without physical embodiment. MPEP 2106.03(II): “A claim whose BRI covers both statutory and non-statutory embodiment’s embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102 (a) (1) and   35 U.S.C. 102 (a) (2) as being anticipated by Laucius et al (US 9853977) “Laucius”

Regarding claim 1, Laucius teaches: A system for control of a software defined computer state state system, comprising: 
	an application plane layer, (e.g. Sub-System 110-1 (SS1))
	the application layer adapted to receive instructions regarding 				operation of the entertainment state system, (Column 25, Lines 25-35)
	the application plane layer coupled to an application plane layer 
	interface, (e.g. Fig. 1A, Web Server 104)
	a control plane layer, (e.g. Sub-System 110-2 (SS2))
	the control plane layer including an adaptive control unit, (e.g. Fig. 2B, Timestamp Module 220)
	the control plane layer interfacing with the application plane layer 			interface to receive information related to the instructions regarding 			operation of the entertainment state system, (Column 25, Lines 55-65)
	Examiner notes that the portion of the limitation which recites “to receive information related to the instructions regarding 	operation of the entertainment state system” is merely intended use.  This portion is given no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.
	the control plane coupled to a control plane layer interface, and (e.g. Fig. 1A, Web Server 104)
	the data plane layer including an input interface to receive data input 			from one or more data sources, (Fig. 1 A, Item 102-2, 104, and 108, Column 16, 	Lines 58-68)
	the data plane layer being coupled to the control plane layer interface, (e.g. Fig. 1A, Web Server 104)		
	the data plane layer including a title transfer network element to 			transfer digital assets via a blockchain (Column 11, Lines 28-46)
	Examiner notes that the portion of the limitation which recites “to transfer digital assets”, is merely intended use.  This portion is given no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for … [performing a specific functionality]”, etc. does not mean that the functions are required to be performed, or are actually performed.

Regarding claim 2, Laucius teaches: The system for the control of a software defined computer state system of claim 1 wherein 
	the adaptive control unit includes cognitive computing unit (Fig. 2B, Item 226)

Regarding claim 3, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the control plane layer includes an artificial intelligence unit (Fig. 2B, Item 250)

Regarding claim 4, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the control plane layer includes a machine-learning unit (Fig. 2B, Item 252)

Regarding claim 5, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the digital asset is an image (Column 12, Lines 49-59)
	Examiner notes that the phrase “the digital asset is an image” is non-functional because is merely describes, at least in part, the contents of the digital asset, however, applicant is not positively reciting a step where the digital asset or image is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 

Regarding claim 6, Laucius teaches: The system for control of a software defined computer state system of claim 5 wherein 
	the image is a still picture (Column 12, Lines 49-59)
	Examiner notes that the phrase “image is a still picture” is non-functional because is merely describes, at least in part, the contents of the image, however, applicant is not positively reciting a step where the image or still picture is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 

Regarding claim 7, Laucius teaches: The system for control of a software defined computer state system of claim 5 wherein 
	the image is a dynamic image (Column 12, Lines 49-59)
	Examiner notes that the phrase “image is a dynamic image” is non-functional because is merely describes, at least in part, the contents of the image, however, applicant is not positively 

Regarding claim 8, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the digital asset is audible content (Column 12, Lines 49-59)
	Examiner notes that the phrase “digital asset is audible content” is non-functional because is merely describes, at least in part, the contents of the digital asset, however, applicant is not positively reciting a step where the digital asset or audible content is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 

Regarding claim 9, Laucius teaches: The system for control of a software defined computer state system of claim 8 wherein 
	the audible content is music (Column 12, Lines 49-59)
	Examiner notes that the phrase “audible content is music” is non-functional because is merely describes, at least in part, the contents of the audible content, however, applicant is not positively reciting a step where the music or audible content is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 

Regarding claim 10, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the digital asset is a performance (Column 12, Lines 49-59)


Regarding claim 11, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the digital asset is a digital document (Column 12, Lines 49-59)
	Examiner notes that the phrase “digital asset is a digital document” is non-functional because is merely describes, at least in part, the contents of the digital asset, however, applicant is not positively reciting a step where the digital asset or digital document is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 

18.5. 	Regarding claim 12, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the data plane layer further includes a value transfer element (Fig. 2A, Item 224)

Regarding claim 13, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the data plane layer includes an input port to receive external data (Fig. 2A, Item 208)
	Examiner notes that the phrase “data plane layer includes an input port to receive external data” is merely intended use.  This portion is given no patentable weight because the 

Regarding claim 14, Laucius teaches: The system for control of a software defined computer state system of claim 13 wherein 
	the external data in Internet of Things (IoT) data (Column 7, Line25-30)
	Examiner notes that the phrase “external data in Internet of Things (IoT) data” is non-functional because is merely describes, at least in part, the contents of the external data, however, applicant is not positively reciting a step where the external data or IoT data is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. 

Regarding claim 15, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein 
	the data plane layer includes a graphical user interface (GUI) generator (Fig. 2A, Item  206).

Regarding claim 16, Laucius teaches: The system for control of a software defined computer state system of claim 15 wherein 
	the graphical user interface is coupled to an output port (Fig. 2A, Item  206).

Regarding claim 17, Laucius teaches: The system for control of a software defined computer state system of claim 16 wherein the data plane layer 
includes an output port adapted to couple to a display device (Fig. 2A, Item  206).

Regarding claim 18, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein the data plane layer further includes 
	a management network element (Fig. 2A, Item 204).

Regarding claim 19, Laucius teaches: The system for control of a software defined computer state system of claim 1 wherein the data plane layer further includes 
	a control network element (Fig. 2A, Item 202)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Application #17/352859
US Patent #11042801
A system for control of a software defined computer state state system, comprising:,
A system for control of a software defined computer network state system, the system including an adaptive control unit that is trained at least in part on analyzing the behavioral responses of users in response to content provided on one or more displays to the users as sensed by one or more sensors, comprising: 
An application plane layer, the application layer adapted to receive instructions entertainment state system,

the application plane layer coupled to an application plane layer interface, a control plane layer, the control plane layer including an adaptive control unit,
the application plane layer coupled to an application plane layer interface, a control plane layer, the control plane layer including an adaptive control unit,
the control plane layer interfacing with the application plane layer interface to receive information related to the instructions regarding operation of the entertainment state system,
the control plane layer interfacing with the application plane layer interface to receive information related to the instructions regarding operation of the state system,
the control plane coupled to a control plane layer interface, and a data plane layer,
the control plane coupled to a control plane layer interface, and a data plane layer,

the data plane layer including an output adapted to provide the content to the display,
the data plane layer including an input interface to receive data input from one or more data sources
the data plane layer including an input interface to receive data input from one or more data sources including the output from the sensors,
the data plane layer being coupled to the control plane layer interface,
the data plane layer being coupled to the control plane layer interface, and

a behavior detection unit coupled to receive the output from the sensors and to provide an output to the control plane layer to train the adaptive control unit.
network element to transfer digital assets via a blockchain.
Claim 20
the data plane layer further includes a title transfer element.


	Claims 1 is rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1 and 20 of U.S. Patent No. 11042801. Although the claims at issue are not identical, they are not patentably distinct from each other because it the only difference are the words ‘entertainment’, ‘network’ and ‘to transfer digital assets via blockchain’ which are non-functional descriptive material contained in the instant application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	*A US-20190246463-A1 08-2019 Williams; Richard K.; Systems, methods, and program products for web-based security systems for user authentication and processing in a distributed computing environment are disclosed
	* B US-20180196694-A1 07-2018 Banerjee; Abhishek; Processing transactions using graph-oriented data structures generated based on cross-channel multi-user transaction and/or interaction data. Using the graph-oriented data structures, the various entities related to a transaction may be analyzed and additional data associated with a transaction may be retrieved.
	* C US-20180096163-A1 04-2018 Jacques de Kadt; Christopher Richard; Distributed computing and storage systems and services, such as those provided by computing resource service providers (e.g., over the Internet), are increasingly utilized by enterprises and individual 
	* D US-20150170112-A1 06-2015 DeCastro; Erly Dalvo; Systems, devices, and methods for conducting financial transactions, digital asset exchanges, and multi-currency interoperability on a private network of member subscribers in communication with other commercial banking and finance networks and services, where the system includes a specially adapted currency storage and conversion card apparatus, the card further comprising means for executing said transactions and exchanges using one or two or more currencies,
	* E US-20150039745-A1 02-2015 Degioanni; Loris; Managing performance and security of computer systems and, more particularly, to managing performance and security of applications deployed in hosted computing environments and the computing infrastructure that supports such applications.
	* F US-10354325-B1 07-2019 Skala; Marcus; Computer generation of graphical user interfaces are disclosed. The interfaces may provide representations of electronic order book data, including prospective orders and the impact of the prospective orders on the order book.
	* G Blockstack: A Global Naming and Storage System Secured by Blockchains; Muneeb Ali and Jude Nelson, Princeton University and Blockstack Labs; Users can register human meaningful names and securely associate data with them, and only the owner of the particular private keys that registered them can write or update the name-value pair. In theory, many decentralized systems can be built using these blockchain networks, such as new, decentralized versions of DNS and PKI. As the technology is relatively new and evolving rapidly, however, little production data or experience is available to guide design tradeoffs.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556. The examiner can normally be reached Monday-Thursday 6 AM-4 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685